DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/03/2022 has been entered. Claims 1-15, and 40-46 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Boctor et al. (US Patent No. US10,335,116) in the view of Sharp et al (US Patent No. US6,120,453).
Regarding claim 1, Boctor teaches a method of imaging an internal structure of a patient using acoustic wave tomography, comprising (see col 5, lines 48-54): 
a first acoustic wave probe (figure 2, element 202, col 6, lines 4-17)
positioning a second acoustic wave probe adjacent to or within the patient such that the internal structure is positioned between the first acoustic wave probe and the second acoustic wave probe (figure 2, elements 202 and 210, see col 6, lines 26-32, ex: align the first and second ultrasound probes 202, 210 with a body of interest 220 therebetween.);
generating a first acoustic wave with the first acoustic wave probe and directing it at the internal structure of the patient (see col 6, lines 18-25; ex: Each of the first and second ultrasound probes 202, 210 is configured to operate in both transmit and receive mode to detect reflected ultrasound signals transmitted from the same ultrasound probe.);
 generating a second acoustic wave with the second acoustic wave probe and directing it at the internal structure of the patient (see col 6, lines 18-25; ex: Each of the first and second ultrasound probes 202, 210 is configured to operate in both transmit and receive mode to detect reflected ultrasound signals transmitted from the same ultrasound probe.); 
aligning the first and second acoustic wave probes with one another (see col 6, lines 26-32);
and reconstructing tomographic images based on the first and second acoustic signals received by the first and second acoustic wave probes (col 35, lines 46-51).
However, Boctor fails to explicitly teach inserting a probe into an internal cavity of the patients. Receiving first acoustic signals from the first acoustic wave via the second acoustic wave probe; receiving second acoustic signals from the second acoustic wave via the first acoustic wave probe.

Sharp, in the same field of endeavor, teaches inserting a probe into an internal cavity of the patients (figures 1 and 2, element 10, See col 8, line 55 to col 9, line 7; the internal probe is inserted into the patient via a catheter). Receiving first acoustic signals from the first acoustic wave via the second acoustic wave probe (col 6, lines 25-35; the second probe receives signals from the first probe); receiving second acoustic signals from the second acoustic wave via the first acoustic wave probe (col 6, lines 25-35; the first probe receives signals from the second probe);
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Boctor to incorporate the teachings of Sharp to provide a method of inserting a probe into an internal cavity of the patients and, receiving first acoustic signals from the first acoustic wave via the second acoustic wave probe; receiving second acoustic signals from the second acoustic wave via the first acoustic wave probe. This modification will result in more accurate imaging and diagnostic of the target region. When the probe is inserted in the internal cavity of the patient, it will allow the user to visualize the region of interest in real-time. While the process of receiving signals from the other probe enables the system to determine the position of each probe at any time, the distance between the probes, and orientation (col 8, lines 31-49).

Regarding claim 2, Boctor teaches the method of claim 1, wherein the first and second acoustic wave signals comprise ultrasound signals (see col 6, lines 18-25).

Regarding claim 3, Boctor teaches the method of claim 1, wherein at least one of the first and second acoustic wave signals comprise light generated by at least one of the first and second acoustic wave probes (see col 41, lines 19-45).

Regarding claim 5, Boctor teaches the method of claim 1, however, Boctor fails to explicitly teach wherein the internal cavity is a vagina of the patient.
Sharp, in the same field of endeavor in the subject of prostate probe with an ultrasound modality, teaches the internal cavity is a vagina of the patient (abstract and col 12, lines 57-65).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Boctor to incorporate the teachings of Sharp to provide a method of inserting a probe into an internal cavity of the patients, wherein the internal cavity is a vagina of the patient. This modification will enable the system to create 3D view of the uterus and ovaries (col 12, lines 57-65). 

Regarding claim 40, Boctor teaches A method of imaging an internal structure of a patient comprising:
First probe;
positioning a second probe on the patient such that the internal Page 4 of 9Application Number 16/307,925structure is positioned between the first probe and the second probe (see col 6, lines 26-32, ex: align the first and second ultrasound probes 202, 210 with a body of interest 220 therebetween.):
aligning the second probe for tissue characterization of the internal structure of the patient (see col 6, lines 26-32); 
and reconstructing the internal structure using the received acoustic signals (col 35, lines 46-51).
However, Boctor fails to explicitly teach inserting a transvaginal probe into the patients. Transabdominal probe. transmitting and receiving acoustic signals via the transvaginal probe and transabdominal probe, the transvaginal probe transmitting acoustic signals from within the vagina and receiving acoustic signals transmitted by the transabdominal probe, and 4Application No. 16/307,925Reply to final Office Action the transabdominal probe receiving the acoustic signals transmitted by the transvaginal probe from within the vagina;
Sharp, in the same field of endeavor, teaches inserting a transvaginal probe into a vagina of the patients (abstract and col 12, lines 57-65, inserting a transvaginal probe into a vagina). Transabdominal probe (abstract). transmitting and receiving acoustic signals via the transvaginal probe and transabdominal probe (abstract), the transvaginal probe transmitting acoustic signals from within the vagina and receiving acoustic signals transmitted by the transabdominal probe (col 6, lines 25-35; the internal probe receives signals from the external probe), and 4Application No. 16/307,925Reply to final Office Action the transabdominal probe receiving the acoustic signals transmitted by the transvaginal probe from within the vagina (col 6, lines 25-35; the external probe receives signals from the internal probe);
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Boctor to incorporate the teachings of Sharp to provide a method of inserting a probe into the vagina of the patients and transmitting and receiving acoustic signals via the transvaginal probe and transabdominal probe, the transvaginal probe transmitting acoustic signals from within the vagina and receiving acoustic signals transmitted by the transabdominal probe, and 4Application No. 16/307,925Reply to final Office Action the transabdominal probe receiving the acoustic signals transmitted by the transvaginal probe from within the vagina. This modification will enable the system to create 3D view of the uterus and ovaries (col 12, lines 57-65).

Regarding claim 41, Boctor teaches the method of claim 40, however, Boctor fails to explicitly teach wherein the internal structure comprises at least one of the bladder, uterus, or ovaries.
Sharp, in the same field of endeavor, teaches wherein the internal structure comprises at least one of the bladder, uterus, or ovaries (abstract and col 12, lines 57-65, system to create 3D view of the uterus and ovaries)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Boctor to incorporate the teachings of Sharp to provide a method of inserting a probe into the internal structure of the patients, wherein the internal structure comprises the uterus or ovaries. This modification will result in more accurate imaging and diagnostic of the target region. The system will be able to create 3D view of the uterus and ovaries (col 12, lines 57-65).

Claims 4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boctor et al. (US Patent No. US10,335,116) in the view of Sharp et al (US Patent No. US6,120,453) and Mukdadi et al (US Pub No. US2014/0276018).

Regarding claim 4, Boctor teaches the method of claim 1, however, Boctor in the view of Sharp fails to explicitly teach wherein the internal cavity is a rectum of the patient.
Mukdadi, in the same field of endeavor in the subject of prostate probe with an ultrasound modality, teaches the internal cavity is a rectum of the patient (See paragraph 0035).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Boctor in the view of Sharp to incorporate the teachings of Mukdadi to provide a method of inserting a probe into an internal cavity of the patients, wherein the internal cavity is a rectum of the patient. This modification will result in more accurate imaging and diagnostic of the target region. When the probe is inserted into the rectum of the patient, it will allow the user to visualize and evaluate the rectal tissue of the colon or the prostate gland of the patient (see paragraph 0073 of Mukdadi). 

Regarding claim 6, Boctor teaches a method of imaging an internal structure of a patient using ultrasound tomography, comprising (see col 5, lines 48-54):
 first ultrasound probe (figure 2, element 202, col 6, lines 4-17);
positioning a second ultrasound probe on the patient such that the internal structure is positioned between the first ultrasound probe and the second ultrasound probe (figure 2, elements 202 and 210, see col 6, lines 26-32, ex: align the first and second ultrasound probes 202, 210 with a body of interest 220 therebetween.);
aligning the first and second ultrasound probes with one another (see col 6, lines 26-32); 
transmitting ultrasound signals via the first and second ultrasound probes (see col 6, lines 18-25 and col6, lines 33-43; both probes are able to transmit ultrasound signals); 
the ultrasound signals transmitted by the first ultrasound probe being transmitted (see col6, lines 33-43; ex: one of the first and second ultrasound probes comprises a dedicated ultrasound transmitter and the other of the first and second ultrasound probes comprises a dedicated ultrasound receiver.); reconstructing tomographic images based on the ultrasound signals received by the first and second ultrasound probes (col 35, lines 46-51).
However, Boctor fails to explicitly teach inserting a probe into the rectum of the patients. receiving the ultrasound signals from the first ultrasound probe via the second ultrasound probe; receiving the ultrasound signals from the second ultrasound probe via the first ultrasound probe; 
Sharp, in the same field of endeavor, teaches inserting a probe into an internal cavity of the patients (figures 1 and 2, element 10, See col 8, line 55 to col 9, line 7; the internal probe is inserted into the patient via a catheter). Receiving first acoustic signals from the first acoustic wave via the second acoustic wave probe (col 6, lines 25-35; the second probe receives signals from the first probe); receiving second acoustic signals from the second acoustic wave via the first acoustic wave probe (col 6, lines 25-35; the first probe receives signals from the second probe);
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Boctor to incorporate the teachings of Sharp to provide a method of inserting a probe into an internal cavity of the patients and . Receiving first acoustic signals from the first acoustic wave via the second acoustic wave probe; receiving second acoustic signals from the second acoustic wave via the first acoustic wave probe. This modification will result in more accurate imaging and diagnostic of the target region. When the probe is inserted in the internal cavity of the patient, it will allow the user to visualize the region of interest in real-time. While the process of receiving signals from the other probe enables the system to determine the position of each probe at any time, the distance between the probes, and orientation (col 8, lines 31-49).
However, Boctor in the view of Sharp fail to teach that the probe is inserted into the rectum.
Mukdadi, in the same field of endeavor in the subject of prostate probe with an ultrasound modality, teaches inserting a probe into the rectum of the patients (See paragraph 0035).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Boctor in the view of Sharp to incorporate the teachings of Mukdadi to provide a method of inserting a probe into the rectum of the patients. This modification will result in more accurate imaging and diagnostic of the target region. When the probe is inserted in the rectum of the patient, it will allow the user to visualize the region of interest in real-time. When the probe is inserted into the rectum of the patient, it will allow the user to visualize and evaluate the rectal tissue of the colon or the prostate gland of the patient (see paragraph 0073 of Mukdadi). 

Regarding claim 7, Boctor teaches the method of claim 6, wherein the tomographic images are reconstructed by determining acoustic properties in each pixel of the tomographic image (see col 38, lines 5-50 and col 44, lines 9-19). 

Regarding claim 8, Boctor teaches the method of claim 7, wherein the determined acoustic properties in each pixel of the tomographic image comprises the speed of sound and/or attenuation in each pixel of the image (see col 38, lines 1-50), wherein the act of determining the acoustic properties comprises determining a distance between a transmitting ultrasound probe and a receiving ultrasound probe (see col 38, lines 1-50),  and determining a measured travel time between a respective transmitting ultrasound probe and a respective receiving ultrasound probe(see col 38, lines 1-50).

Regarding claim 9, Boctor teaches the method of claim 6, the second ultrasound probe comprises a linear, curved, or 3D array transducer (see col 14, lines 8-12 and col 31, lines 48-57).
However, Boctor in the view of Sharp fails to explicitly teach wherein the first ultrasound probe comprises a bi-plane tri-plane, or a 3D transrectal ultrasound probe.
Mukdadi, in the same field of endeavor in the subject of prostate probe with an ultrasound modality, teaches ultrasound probe comprises a bi-plane tri-plane, or a 3D transrectal ultrasound probe (see paragraph 0059).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Boctor in the view of sharp to incorporate the teachings of Mukdadi to provide a 3D transrectal ultrasound probe. This modification will result in more accurate imaging and diagnostic of the target region. The transrectal probe offers anatomic guidance.

Regarding claim 10, Boctor teaches the method of claim 9, wherein the first ultrasound probe comprises a linear transducer array (see col 14, lines 8-12).

Regarding claim 11, Boctor teaches the method of claim 9, wherein the first ultrasound probe comprises a curved transducer array (see col 31, lines 48-57).

Regarding claim 12, Boctor teaches the method of claim 9, wherein the first ultrasound probe comprises a 3D transducer array (see col 12, lines 28-42). 


Regarding claim 13, Boctor teaches the method of claim 6, wherein one or both of the first and second ultrasound probes are coupled to one or more robotic arm (Figure 3, elements 302 and 304, col 6, lines 44-65)), and wherein the act of aligning the first and second ultrasound probes comprises moving one or both of the first and second ultrasound probes via the robotic arm (see col 5, line 55 to col 6, line 3; and col 6, lines 33-43).

Regarding claim 14, Boctor teaches the method of claim 6, wherein the act of aligning the first and second ultrasound probes (see col 6, lines 26-32).
However, Boctor fails to explicitly teach repositioning the ultrasound probe using a tracked passive or motorized brachytherapy stepper.
Sharp, in the same field of endeavor, teaches repositioning the ultrasound probe using a tracked passive or motorized brachytherapy stepper (col 3, lines 49-56).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Boctor to incorporate the teachings of Sharp to provide a motorized stepper to reposition the probe. This modification will be advancing the probe down the target in predetermined increments

Regarding claim 15, Boctor teaches the method of claim 6, further comprising receiving force information from one or more force sensors on the first ultrasound probe to restrict the amount of force applied to the patient by the first ultrasound probe (see col 19, lines 46-57; and col 24, line 58 to col 25, line 3).

Claims 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Boctor et al. (US Patent No. US10,335,116) in the view of Sharp et al (US Patent No. US6,120,453) and in further view of Yuan (NPL: “Photoacoustic tomography for imaging nanoparticles”; Jan, 2010) 

Regarding claim 44, Boctor in the view of Sharp teaches the method of claim 1, however fails to explicitly teach  inserting a catheter into a urethra of the patient such that a distal end of the catheter is located proximate a bladder of the patient; generating, via one or light elements located proximate the distal end of the catheter, photoacoustic waves; receiving acoustic signals by at least one of the first acoustic wave probe or the second acoustic wave probe in response to the photoacoustic waves; and determining an optical absorption coefficient for each pixel of the tomographic image based on the acoustic signals.
Yuan, in the same field of endeavor in the subject of tomographic imaging, teaches inserting a catheter into a urethra of the patient such that a distal end of the catheter is located proximate a bladder of the patient (Figure 21.6 and introduction, paged 309-310 and 310; Imaging setup including the ultrasound probe and fiber illumination inserted through the urethra);
 generating, via one or light elements located proximate the distal end of the catheter, photoacoustic waves (introduction, page 309; a short-pulsed laser source is typically used to irradiate the tissue of interest); 
receiving acoustic signals by an acoustic wave probe in response to the photoacoustic waves (introduction, page 309; The pressure distribution induced by tissue expansion prompts acoustic wave propagation toward tissue surfaces where they are detected by one or an array of ultrasound transducers); and 
determining an optical absorption coefficient for each pixel of the tomographic image based on the acoustic signals (introduction, pages 309-310; The acquired acoustic data by ultrasound transducers are then used to recover the PA images qualitatively or quantitatively. PAT can capture tissue mechanical properties such as ultrasound velocity, optical properties such as absorption and scattering coefficients, and physiological or functional parameters such as deoxyhemoglobin (HbR), oxyhemoglobin (HbO2), and water (H2O).).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Boctor in the view of Sharp to incorporate the teachings of Yuan to provide a catheter with light elements to generate a photoacoustic wave that a probe can receive acoustic signals in response to the photoacoustic wave and generate a tomographic image. This modification will provide a unique capability of combining high optical contrast and high ultrasound resolution in a single modality which will help in detecting diseases at early stages and provide functional parameters as well (Yuan page 310).

 Regarding claim 46, Boctor in the view of Sharp teaches the method of claim 40, however fails to explicitly teach  inserting a catheter into a urethra of the patient such that a distal end of the catheter is located proximate a bladder of the patient; generating, via one or light elements located proximate the distal end of the catheter, photoacoustic waves; receiving acoustic signals by at least one of the first acoustic wave probe or the second acoustic wave probe in response to the photoacoustic waves; and determining an optical absorption coefficient for each pixel of the tomographic image based on the acoustic signals.
Yuan, in the same field of endeavor in the subject of tomographic imaging, teaches inserting a catheter into a urethra of the patient such that a distal end of the catheter is located proximate a bladder of the patient (Figure 21.6 and introduction, paged 309-310 and 310; Imaging setup including the ultrasound probe and fiber illumination inserted through the urethra);
 generating, via one or light elements located proximate the distal end of the catheter, photoacoustic waves (introduction, page 309; a short-pulsed laser source is typically used to irradiate the tissue of interest); 
receiving acoustic signals by an acoustic wave probe in response to the photoacoustic waves (introduction, page 309; The pressure distribution induced by tissue expansion prompts acoustic wave propagation toward tissue surfaces where they are detected by one or an array of ultrasound transducers); and 
determining an optical absorption coefficient for each pixel of the tomographic image based on the acoustic signals (introduction, pages 309-310; The acquired acoustic data by ultrasound transducers are then used to recover the PA images qualitatively or quantitatively. PAT can capture tissue mechanical properties such as ultrasound velocity, optical properties such as absorption and scattering coefficients, and physiological or functional parameters such as deoxyhemoglobin (HbR), oxyhemoglobin (HbO2), and water (H2O).).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Boctor in the view of Sharp to incorporate the teachings of Yuan to provide a catheter with light elements to generate a photoacoustic wave that a probe can receive acoustic signals in response to the photoacoustic wave and generate a tomographic image. This modification will provide a unique capability of combining high optical contrast and high ultrasound resolution in a single modality which will help in detecting diseases at early stages and provide functional parameters as well (Yuan page 310).

 
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Boctor et al. (US Patent No. US10,335,116) in the view of Sharp et al (US Patent No. US6,120,453) and Mukdadi et al (US Pub No. US2014/0276018) and in further view of Yuan (NPL: “Photoacoustic tomography for imaging nanoparticles”; Jan, 2010).

Regarding claim 45, Boctor in the view of Sharp and Mukdadi teaches the method of claim 6, however fails to explicitly teach  inserting a catheter into a urethra of the patient such that a distal end of the catheter is located proximate a bladder of the patient; generating, via one or light elements located proximate the distal end of the catheter, photoacoustic waves; receiving acoustic signals by at least one of the first acoustic wave probe or the second acoustic wave probe in response to the photoacoustic waves; and determining an optical absorption coefficient for each pixel of the tomographic image based on the acoustic signals.
Yuan, in the same field of endeavor in the subject of tomographic imaging, teaches inserting a catheter into a urethra of the patient such that a distal end of the catheter is located proximate a bladder of the patient (Figure 21.6 and introduction, paged 309-310 and 310; Imaging setup including the ultrasound probe and fiber illumination inserted through the urethra);
 generating, via one or light elements located proximate the distal end of the catheter, photoacoustic waves (introduction, page 309; a short-pulsed laser source is typically used to irradiate the tissue of interest); 
receiving acoustic signals by an acoustic wave probe in response to the photoacoustic waves (introduction, page 309; The pressure distribution induced by tissue expansion prompts acoustic wave propagation toward tissue surfaces where they are detected by one or an array of ultrasound transducers); and 
determining an optical absorption coefficient for each pixel of the tomographic image based on the acoustic signals (introduction, pages 309-310; The acquired acoustic data by ultrasound transducers are then used to recover the PA images qualitatively or quantitatively. PAT can capture tissue mechanical properties such as ultrasound velocity, optical properties such as absorption and scattering coefficients, and physiological or functional parameters such as deoxyhemoglobin (HbR), oxyhemoglobin (HbO2), and water (H2O).).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Boctor in the view of Sharp and Mukdadi to incorporate the teachings of Yuan to provide a catheter with light elements to generate a photoacoustic wave that a probe can receive acoustic signals in response to the photoacoustic wave and generate a tomographic image. This modification will provide a unique capability of combining high optical contrast and high ultrasound resolution in a single modality which will help in detecting diseases at early stages and provide functional parameters as well (Yuan page 310).

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. The applicant argues that the combination of the prior art is improper because Boctor teaches placing a probe on the skin of the patient while Sharp and Mukdadi teach inserting a probe into an internal cavity of the patient. The examiner respectfully disagrees. The Boctor reference was used to teach two ultrasound probes aligned with respect to each other to reconstruct a tomographic image as disclosed in figure 2 and columns 6 and 35. However, Boctor reference failed to explicitly teach that the second probe is inserted into an internal cavity of the patient. Sharp reference teaches inserting the probe into an internal cavity. It would have been obvious to one in the ordinary skill in the art to modify the second probe of Boctor with the internal probe of Sharp to enable the user to visualize the internal cavity and the internal probe in real time. With regard to the tracking of the position of the probe method in Boctor, the markers are not directly attached to the probe but to the arm holding the probe as shown in figure 6B of Boctor. If the second probe with marker attached to the arm is inserted into the internal cavity of the patient, the markers would not be blocked by the portion of the patient’s body. 
Applicant’s arguments with respect to claims 44-46 have been considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793